Citation Nr: 0736045	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-11 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 





INTRODUCTION

The veteran served on active duty from October 1969 to 
January 1970, with additional service in the United States 
Air Force Reserves. 

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. In that rating decision, the RO denied entitlement 
to service connection for bilateral hearing loss and 
tinnitus.

In November 2006 the Board remanded the case for additional 
development. The development having been completed, the case 
is again before the Board for appellate review.


FINDINGS OF FACT

1.  The medical evidence does not demonstrate that the 
veteran has bilateral hearing loss for VA compensation 
purposes.

2.  Tinnitus was not manifested in service and is not related 
to a disease or injury in service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2007).

2. Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend, in substance, 
that the veteran has hearing loss and tinnitus that resulted 
from his exposure to noise in service.

To establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  See also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).   

There are some disabilities, including sensorineural hearing 
loss, for which service connection may be presumed if the 
disorder is manifested to a degree of 10 percent or more 
within one year of separation from service. 38 U.S.C.A. 
§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2007).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran seeks service connection for hearing loss and 
tinnitus due to noise exposure without hearing protection 
while in service.  The veteran's Defense Department Form 214 
(DD 214) reflects a military occupational specialty of 
airport air pass specialist.  The veteran is competent to 
report the circumstances under which he had noise exposure in 
the military.  

Service medical records reveal no complaints of or treatment 
for hearing loss or tinnitus during service.  No 
abnormalities affecting the ears or ear drums were observed 
during a September 1969 enlistment examination.  In October 
1973 the veteran's ears and eardrums were normal. 

The threshold matter in any claim seeking service connection 
is whether there is current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Here, as is 
explained below, there is no medical evidence on file 
indicating that the veteran has a hearing loss disability as 
defined by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Id. (citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Cf. 
38 C.F.R. § 3.385.

In March 2007 the veteran underwent a VA audiometric 
examination.  Pure tone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
 25
20
20
30
35
LEFT
35
20
25
25
35

Pure tone threshold levels averaged 26 decibels bilaterally. 
Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.

The veteran has submitted a December 2002 medical opinion 
statement from his private audiologist, Dr. G. N. B.  Dr. G. 
N. B. diagnosed mild sensorineural hearing loss at 4000 Hz 
and tinnitus, although he noted the veteran's ear examination 
was normal.  He also reported 100 percent speech recognition 
ability bilaterally.  Although Dr. G. N. B. diagnosed mild 
hearing loss, the Board notes that the auditory threshold 
data is presented in pictograph form.  The Board is not 
qualified to interpret audiology data presented in this 
format; it requires presentation of such data in text formate 
to determine whether hearing loss disability is consistent 
with VA rating criteria.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995).  In addition, it is not explicitly noted 
whether the veteran's speech discrimination scores were 
derived from the Maryland CNC test.  In any event, it is 
significant that the VA audiometric examination was conducted 
subsequent to (more than four years later, in fact) than this 
private evaluation. 

The competent evidence of record does not demonstrate a 
current disability manifested by bilateral hearing loss as 
defined for VA compensation purposes.  The veteran underwent 
audiometric testing in March 2007, which did not reveal 
auditory thresholds of 40 decibels or greater in at least one 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz or 
auditory thresholds of at least 26 decibels or greater for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz in either ear.  Using the Maryland GNC Test, the 
veteran's speech recognition score is not less than 94 
percent in either ear. 38 C.F.R. § 3.385; see also Palczewski 
v. Nicholson, No. 04-1001 (U.S. Vet. App. Apr. 24, 2007) 
(specifically upholding the validity of 38 C.F.R. § 3.385 in 
defining hearing loss as a disability for VA compensation 
purposes).  In the absence of evidence that the veteran 
suffers from a current disability, the preponderance of 
evidence is against the claim and service connection for 
bilateral hearing loss must be denied.  See Degmetich, supra; 
see also Brammer, supra.

With regard to service connection for tinnitus, the record 
lacks competent medical evidence etiologically linking 
diagnosed tinnitus to service.  The private audiologist has 
submitted a medical opinion which attributes his tinnitus to 
noise exposure in service.  However, this opinion was based 
on the veteran's reported history and there is no indication 
that the veteran's audiologist reviewed the claims folder.  
The Board finds that the VA examiner's opinion is more 
probative than that of the private audiologist.  The VA 
examiner concluded tinnitus was not related to service after 
performing a clinical examination and reviewing the veteran's 
pertinent medical history.  In addition, the VA examiner's 
opinion is more closely supported by the medical evidence of 
record.  In this regard, the veteran did not complain of or 
seek treatment for tinnitus during service.  By the veteran's 
own admission, tinnitus first had its onset approximately 
thirty years after separation from service.  The lengthy 
period without treatment and lack of documented evidence of 
continuity of symptomatology weighs against the claim. Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The veteran is certainly competent to report his symptoms 
because this requires personal knowledge rather than medical 
expertise.  Layno v. Brown, 6 Vet. App. at 470.  As a lay 
person, however, he is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues. 
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).  In this case, the Board 
places greater probative value on the objective clinical 
conclusions of the examining physicians than the veteran's 
statements.  

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful military service for 
which the Board is grateful. However, the Board has carefully 
reviewed the record in depth and it has been unable to 
identify a basis upon which the claims for service connection 
may be granted.  The preponderance of evidence is against the 
claim, the "benefit of the doubt rule" does not apply, and 
the claim for service connection must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter(s) sent to the appellant on March 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her or his possession 
to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the duty to notify was satisfied by way of a 
Supplemental Statement of the Case sent to the veteran in 
July 2007.  Without commenting on whether this was the 
appropriate vehicle in which to provide this notice, the 
Board notes that any timing deficiencies with respect to this 
notice (it was provided subsequent to the appealed rating 
action), are rendered moot, as the Board concludes herein 
that the preponderance of the evidence is against the 
veteran's claims for service connection (and neither and 
evaluation nor effective date will be assigned).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical and administrative records.  The veteran 
submitted private treatment records dated December 2002.  The 
veteran declined a hearing before the Board.  The veteran was 
afforded a VA medical examination on March 2007.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied. 


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


